DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 17 through 23 directed to an invention non-elected without traverse.  Claim 17 recites the limitation of “a first metal layer in contact with the element back surface exposed by the sealing resin” and therefore does not include the limitation of “a first metal layer configured to make contact with the element back surface and exposed from the sealing resin” found in claim 1.
The claims have been amended as follows: 
Claims 17 through 23 are cancelled. 

Allowable Subject Matter
Claims 1-13 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and depending claims 2-13 and 16 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “the second resin side surface is disposed more inside the sealing resin than the first resin side surface when viewed in the thickness direction…the first resin side surface and the second resin side surface face a horizontal direction that is orthogonal to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pagaila et al. (U.S. 10,388,584) discloses a package wherein an electrode pad runs along first and second side surfaces of a sealing resin.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816